Tannenwald, J., concurring: I agree with the result reached by the majority. However, I share Judge Chabot’s concerns with respect to the majority’s analysis of the legislative history of section 2119 of the Tax Reform Act of 1976 and the conclusions to be drawn therefrom — particularly in light of the fact that such analysis is unnecessary to the decision. My own view is that Judge Chabot’s articulation of that legislative history and the impact of section 2119 is more complete and more persuasive. Nims, J., agrees with this concurring opinion.